DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-5 are pending.
Claims 1-5 are allowed.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Ichimiya et al. (EP 2,530,178, cited previously, Ichimiya). Ichimiya teaches a steel as a material for mechanical structures in construction machinery and automobiles (Paragraph [0001]). Ichimiya further teaches a component comprising a core made up of a steel (Paragraph [0001]; Claim 1), and a surface layer comprising 0.8-1.5%; Ichimiya teaches at least 0.7% (Claim 1), which overlaps and therefore renders obvious the instant range since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919  Ichimiya further teaches a composition for the steel core shown below, which overlaps and therefore renders obvious the instant range since overlapping/abutting ranges are prima facie obvious. Id. 
Element
Instant Claim 1
Ichimiya
Relationship
C
0.13-0.30%
0.10-0.35%1
Overlaps
Si
0.15-0.80%
0.01-0.50%1
Overlaps
Mn
0.20-0.90%
0.40-1.50%1
Overlaps
Cr
0.90-2.00%
0.5-2.5%1
Overlaps
Al
0.020-0.050%
0.04-0.10%1
Overlaps
N
0.002-0.025%
0-0.0080%1
Overlaps
P
0-0.030%
0-0.02%1
Falls Within
S
0-0.030%
0-0.03%1
Falls Within
Ni
0.10-2.00%
0-0.50%1
Overlaps
Mo
0.05-0.50%
0-0.50%2
Overlaps
Nb
0.01-0.10%
0.003-0.080%1
Overlaps
V
0.01-0.20%
0-0.5%1
Overlaps
Ti
0.01-0.05%
0-0.003%1
Outside of Range
B
0.0010-0.0050%
0.0005-0.0050%1
Overlaps
Fe and Impurities
Balance
Balance


1Claim 12Paragraph [0027]

Further regarding claim 1, Ichimiya teaches that the surface layer is made up of a martensitic structure with carbides dispersed therein and a retained austenite structure (Paragraph [0029]).
Regarding the aspect ratio of the carbides, the number of spheroidized carbides along prior austenite grain boundaries being 40% or less of the total number of carbides and the medium carbon-containing layer, the applicants disclose gas carburization at 850-1030°C to get a surface layer C content of 0.8-1.5% (Paragraphs [0004] and [0045]; Table 2), reheating before quenching (Paragraph [0004]), i.e., spheroidizing annealing at 830-870°C (Paragraph [0046]; Table 2), and low temperature tempering at 180°C for 1.5 hr (Paragraphs [0004] and [0047]). Ichimiya discloses a substantially identical method to make their steel sheet, namely, gas carburization at 930-1050°C or higher to get a surface layer C content of at least 0.7% (Paragraph [0031]), reheating at 830-880°C then quenching (Paragraph [0031]), and low temperature tempering at 170-200°C for 1-2 hrs (Paragraphs [0029] and [0031]). Previously, the examiner noted that Ichimiya discloses a steel with a (i) substantially identical composition, (ii) substantially identical microstructure, and (iii) substantially identical method for making the steel, and therefore the steel of Ichimiya would necessarily possess the instantly disclosed aspect ratio of the carbides, the number of spheroidized carbides along prior austenite grain boundaries being 40% or less of the total number of carbides and the medium carbon-containing layer, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best
The examiner notes applicant’s disclosure under 37 CFR 1.132, which demonstrates objective evidence that steel made via Ichimiya’s method of making would not yield the non-explicit limitations in Ichimiya for which the examiner has previously relied on the inherency doctrine to state were present in Ichimiya. Specifically, the declaration states that a steel was made via Ichimiya’s method (see Declaration – Paragraph 5), and the features of the resultant steel are presented in the table of Paragraph 8. The table of Paragraph 8 shows a surface C concentration of 1.15% (within applicant’s range – 0.8-1.5%), the maximum diameter of carbide of 7.4 μm (not claimed), an average carbide size of 1.5 μm (not claimed), and the percentage of carbides with an aspect ratio of 1.5 or less of 6.6% (outside of applicant’s range – 90% or more). Accordingly, the evidence presented by applicant provides sufficient evidence that while Ichimiya teaches a substantially identical method to the present method, the method of Ichimiya is insufficient at achieving the features of applicant’s invention. Therefore, the present application distinguishes over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Pages 3-5, filed 03 March 2022, with respect to the rejections of Claims 1-5 under 35 USC 103 over Ichimiya have been fully considered and are partially persuasive. 
Specifically, the applicants argue:
Ichimiya does not describe or suggest spheroidizing annealing, and further suggest that slow cooling following spheroidizing annealing yields the claimed microstructure, whereas Ichimiya teaches rapid cooling, i.e., quenching. These arguments are not persuasive.
Regarding the cooling rate after spheroidizing annealing, the examiner notes that the applicants only recite a slow cooling following carburization (see Table 2; Paragraphs [0045] and [0048]). Furthermore, the examiner submits that applicants do not perform slowed cooling following spheroidizing annealing because the applicants specifically disclose quenching following reheating, i.e., spheroidizing annealing, (see Table 2; Paragraphs [0046] and [0048]), and if the steel were to be slowly cooled following spheroidizing annealing the steel would not have been quenched, because quenching is rapid cooling of steel.
The examiner concedes that Ichimiya does not explicitly define the reheating following carburization as “spheroidizing annealing”, however the examiner notes that the heating temperature and time, as described for spheroidizing annealing, are substantially identical to that which applicants define as spheroidizing annealing, and therefore, since Ichimiya discloses a substantially identical composition, and therefore a substantially identical Acm point, and substantially identical processing conditions, the examiner asserts that Ichimiya performs spheroidizing annealing. 
The Rule 132 Declaration shows that a steel made via Ichimiya’s method fails to possess spheroidized carbides with an aspect ratio of 1.5 or less constituting 90% or more of the total number of carbides. These arguments are persuasive (see Paragraph 9, above).
Therefore, the 103 rejections of Claims 1-5 have been withdrawn. 

Response to Amendment
The declaration under 37 CFR 1.132 filed on 03 March 2022 is sufficient to overcome the rejection of Claims 1-5 based upon 35 USC 103 over Ichimiya. Specifically, the declaration presents objective evidence that steel made via Ichimiya’s method of making would not yield the non-explicit limitations in Ichimiya for which the examiner has previously relied on the inherency doctrine to state were present in Ichimiya. Specifically, the declaration states that a steel was made via Ichimiya’s method (see Declaration – Paragraph 5), and the features of the resultant steel are presented in the table of Paragraph 8. The table of Paragraph 8 shows a surface C concentration of 1.15% (within applicant’s range – 0.8-1.5%), the maximum diameter of carbide of 7.4 μm (not claimed), an average carbide size of 1.5 μm (not claimed), and the percentage of carbides with an aspect ratio of 1.5 or less of 6.6% (outside of applicant’s range – 90% or more). Accordingly, the evidence presented by applicant provides sufficient evidence that while Ichimiya teaches a substantially identical method to the present method, the method of Ichimiya is insufficient at achieving the features of applicant’s invention. Therefore, the present application distinguishes over Ichimiya. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784